DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 03/31/2021.
Claims 1-20 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1 and 11.
The closest prior arts are:
Sharma et al., (US 9,608,931) teaches migration assessment for cloud computing platforms.  The system comprises an automated migration assessment tool configured to allow migration assessment of code that is to be migrated to a Platform as a Service (PaaS) platform.  The migration assessment tool comprises an analysis engine configured to assess code dependence on technical utility services and capabilities and produce dependency information.  A rule engine is configured to attempt to match patterns in a list of technical utility services and capabilities with information appearing in the dependency information effective to produce a subset of patterns that are present in the code.  A migration evaluation engine is configured to map the subset of patterns present in the code to a list of technical services supported by the PaaS platform effective to produce a migration list.  A report engine is configured to process the migration list to create a report that describes support, in the PaaS platform, for the subset of patterns present in the code (see at least col.2, lines 10-49).
Bijani et al. (US 20190026085) teaches a device receives application information associated with a monolithic application, and generates a recommendation based on utilizing an artificial intelligence technique.  The recommendation relates to a service to be generated, a service category for the service, and a deployment model for the service.  The artificial intelligence technique generates the recommendation based on the application information.  The device automatically generates code for the service based on the service category and the application information, receives a request to deploy the generated code for the service via the deployment model, and deploys the generated code, based on the request, to provide the service via the deployment model (see the Abstract).   In some implementations, the AI model may identify what applications need to be modernized (e.g., re-factored or re-engineered) into either services or microservices, based on a combination of technical viability and business impact.  In some implementations, the AI model may determine what new capabilities could be delivered by creating new services or microservices.  In some implementations, the AI model may determine what kind of APIs could be serviced by leveraging these new or modernized services.  In some implementations, the AI model may determine what business imperatives could be accelerated by the new or modernized services.  In some implementations, the AI model may provide analyses of how business imperatives are likely to benefit by recommendations (see further paragraph 22).
A Practical Migration Guide (APM Guide) Intel (“Migration from UNIX/RISC and Mainframe to Intel-based Solutions”) describes the requirements of a successful migration.  Why Migrate:  There are number of reasons why organizations choose to migrate away from legacy UNIX/RISC infrastructure.  Many find their existing hardware and software environment is too costly to maintain and support. The high costs are often compounded by the lack of flexibility and agility, which can result in additional costs due to lost business opportunity and an inability to respond to changing needs (see page 2).  Project Planning Careful planning lays the foundation for a successful migration.  1. Understand your goals. There are many reasons for migrating a large, legacy RISC server to Intel architecture…define the scope. Identify the applications, servers, storage, data centers, and other components that will be included in your migration…2. Define the scope.  Identify the applications, servers, storage, data centers, and other components that will be included in your migration…3. Define your success criteria. To the extent possible, your criteria should be quantitative, such as reducing total cost of ownership (TCO) by a particular percentage…5. Asses Your Existing Environment. In this step, you perform a detailed assessment of your existing environment to determine migration requirements and identify potential risks…There may be existing hardware and software components you wish to continue using in your new environment. You will need to determine whether they are compatible, and, if not, whether suitable alternatives are available…6. determine feasibility and identify risks. Based on all the information you have collected, assess the feasibility of your migration and identify potential risks. Is it feasible from a technical standpoint? Can you meet requirements for performance, scalability, availability, security, and data integrity…(see pages 6-7). 
Taibi et al., (“Architectural Patterns for Microservices: a Systematic Mapping Study”) describes migrating systems to microservices.  We considered proposals of microservices-based architectural styles, implementations of microservices-based cloud systems, migrations of monolithic systems into cloud-native microservices-based systems, papers reporting their advantages and disadvantages (see page 2, col.2).  Complexity. In the case of applications with a relatively small number of users (hundreds or thousands), the monolith could be a faster approach to start and could possibly be refactored into a microservices-based architectural style once the user-base grows (see page 8, col.1).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 1 and 11:
“updating, by the processor (122), components of the source application environment as per the forecasted assessment statistic (302) and the re-factored code; and migrating, by the processor (122), the source application environment to the target application environment, wherein the migration re-platforms the updated components and the re-factored code of the source application environment to the target application environment”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191